DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (20200020579)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claim 1 in Figs 3-6, Kato et al. discloses a semiconductor device comprising: a drift region 18 of first conductivity type (N) provided in a semiconductor substrate 10: a base region 14 of second conductivity type (P) provided in the semiconductor substrate: an emitter region 12 of first conductivity type (N) provided at a front surface of the semiconductor substrate; a contact region 15 of second conductivity type (P) provided on the base region and having a higher doping concentration than the base region (see Fig. 2): a contact trench portion 54 provided at the front surface of the semiconductor substrate: a first barrier layer 112 provided at a side wall and a bottom surface of the contact trench portion: and a second barrier layer 114 provided in contact with the contact region at the side wall of the contact trench portion 54.  
Regarding Claim 2, the first barrier layer 112 is provided in contact with the emitter region at the side wall of the contact trench portion.  
Regarding Claim 3, the second barrier layer 114 is provided in contact with the emitter region at the side wall of the contact trench portion.  
Regarding Claim 7, in paragraphs 0085 and 0110, a contact resistance between the second barrier layer and the emitter region is 100 Q or less.  
Regarding Claim 8, in paragraphs 0085 and 0110, a contact resistance between the second barrier layer and the emitter region is 100 Q or less.  
Regarding Claim 9, in paragraphs 0085 and 0110, a contact resistance between the second barrier layer and the emitter region is 100 Q or less.  
Regarding Claim 10, in paragraph 0089, the second barrier layer has a film thickness of 1 nm or more and 50 nm or less.  
Regarding Claim 11, in paragraph 0089, the second barrier layer has a film thickness of 1 nm or more and 50 nm or less.  
Regarding Claim 12, in paragraph 0089, the second barrier layer has a film thickness of 1 nm or more and 50 nm or less.  
Regarding Claim 13, in Figs. 3-6, a conductivity of the second barrier layer 114 is the same as or lower than a conductivity of the first barrier layer 112.  
Regarding Claim 14, in Figs. 3-6, a conductivity of the second barrier layer 114 is the same as or lower than a conductivity of the first barrier layer 112.  
Regarding Claim 15, in Figs 3-6, a conductivity of the second barrier layer 114 is the same as or lower than a conductivity of the first barrier layer.  
Regarding Claim 16, in Figs. 3-6, the first barrier layer 112 contains at least any of Ti, TiN, Ta or TaN.  
Regarding Claim 17, in Figs, 3-6 the first barrier layer 112 includes a silicide region 116 which has been silicided at the bottom surface of the contact trench portion 54.  
Regarding Claim 18, in Figs. 3-6 in conjunction with Fig. 2, the contact trench portion 54 is arranged in a stripe pattern between and along a plurality of trench portions, the plurality of trench portions being arranged in a predetermined arrangement direction at the side of the front surface of the semiconductor substrate.  
Regarding Claim 19, in Figs. 3-6 in conjunction with Fig. 2, the contact trench portion 54 is arranged in a matrix form between a plurality of trench portions arranged in a grid at the side of the front surface of the semiconductor substrate.  
Regarding Claim 20, in Figs. 3-6 in conjunction with Fig. 2, the contact trench portion 54 is arranged in a grid between and along a plurality of trench portions, the plurality of trench portions being arranged in a matrix form at the side of the front surface of the semiconductor substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Kato et al. (20200020579) in view of Liu CN103165524)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claims 4-7, Kato et al. discloses everything except to disclose the second barrier layer to be silicon oxide film. However, Liu discloses an IGBT device where in Fig. 7, the second barrier layer (passivation layer) 50 of silicon oxide is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required silicon oxide layer as the second barrier layer in Kato et al as taught by Liu in order to passivate the regions near the sidewall of the contact trench. 
Regarding Claim 4, in Fig. 7 of Liu et al. the second barrier layer 50 is a silicon oxide film.  
Regarding Claim 5, in Fig. 7 of Liu et al. the second barrier layer 50 is a silicon oxide film.  
Regarding Claim 6, in Fig. 7 of Liu et al. the second barrier layer 50 is a silicon oxide film.  

	Examiner is including following addition pertinent prior art references in PTO 892 form that are not relied upon but that do teach multilayer barrier layer around contact trench. 
Chang (20110095361) (IGBT device)
Pfirsh (20060065923) (IGBT with silicide in the bottom of the trench)
Lee (20050287799) (contact hole/trench)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/10/2022